Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 08/22/19 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 08/22/19.  These drawings are acceptable.
Claim Objections

4.	Claims 9, 10, are objected to because of the following informalities:  All symbols “I” which represent for the intensity in all formulas are not clear.  For example: [/]Itotal light intensity, [/]Iscatter, [/]Itransmission, [/]Iabsorb, [/]Iscattered background noise, [/]Itransmission background noise.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (Pat. No. 6,388,752) in view of Musha (U.S. Pat. No. 4,725,140). Hereafter “Ziegler” and “Musha”.
            Regarding Claims 1, Ziegler teaches
           a detection pipeline which allows light beams to be incident on and emergent from a fluid in the detection pipeline, (figure 1, capillary 1 is not different from pipeline, light beams to be incident is from light source 2);
          a photoelectric detector used for detecting an emergent light beam from the fluid, characterized in that, the photoelectric detector comprises a scatter detector and a transmission detector, (figure 1, transmission detector 4, scatter detector 5, these detector are not different from photoelectric detectors).
           Ziegler discloses a light tube (figure 1, element 3, which is not different from a light tube).  Although Ziegler does not disclose a laser, Musha teaches laser light source, (figure 1, element 11).  It would have been obvious to one having ordinary skill in the art at the time of the 

            Regarding Claims 2, Ziegler teaches the scatter detector is positioned out of a straight line with the beam output from the laser tube, (figure 1, axis 5’, and detector 5).

            Regarding Claims 3, Ziegler teaches the scatter detector is arranged in a plane perpendicular to the beam output from the laser tube, and the scatter detector, the detection pipeline and the laser tube, with each as a vertex, form a right-angle shape, (the figure 1, detector 5 is arranged in a plane perpendicular to the beam output of axis 5’, with its vertex, form a right-angle shape; Column 2, lines 10-20, 37-67; Column 3, lines 48-67; Column 4, lines 11-29),

            Regarding Claims 4, Ziegler teaches the transmission detector is arranged in a same straight line with the beam output from the laser tube, and the detection pipeline is arranged between the transmission detector and the laser tube, (figure 1, elements 3, 3’, 6, 4).
8.          Claims 5-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (Pat. No. 6,388,752) in view of Musha (U.S. Pat. No. 4,725,140), further in view of Duhr et al. (U.S. Pub. No. 2010/0044586). Hereafter “Ziegler”, “Musha”, “Duhr”.
            Regarding Claims 5, Ziegler teaches all the limitations of claim 1 as stated above except for a drive unit for driving the laser to move.  Duhr teaches a drive unit for driving the laser to move, ([0102, 0313]).  It is inherent that there must be a drive unit in order to move the laser). It would have been obvious to one having ordinary skill in the art at the time of the invention was 

            Regarding Claim 6, although Ziegler does not teach the drive unit is an electric motor, Duhr teaches ([0102].  Using two voltage driven infrared mirrors is not different from an electric motor). 
            Regarding Claim 7, although Ziegler does not teach a movement range of the laser tube is diameter of cross section of the detection pipeline, Duhr teaches (move the laser freely in the object plane, ([0102], this is not different from a movement range of the laser tube is diameter of cross section of the detection pipeline).  

            Regarding Claims 8, 11, although Ziegler does not teach a movement of the laser tube is at a constant velocity, Duhr teaches a movement of the laser ([0102, 0313]).  Although Duhr does not teach constant velocity movement, or lead screw movement, or gear movement, the type of movement differences are considered obvious and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification, which convinces, a person of ordinary skill in the art would find obvious for providing the type of movement.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	
Allowable Subject Matter
9.          Claims 9-10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the objection were overcome.
10.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 9. 
11.          As claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious a fluid transparency detection device, comprising a detection pipeline which allows light beams to be incident on and emergent from a fluid in the detection pipeline; comprising a fluid transparency detection method applying the detection device according to comprising steps of: 
            SI: introducing pure fluid into the device, obtaining a scattered background noise value and a transmission background noise value of the device, and converting the scattered background noise value and the transmission background noise value correspondingly into a scattered light intensity background noise value [/]Iscattered background noise and a transmission light intensity background noise value [/]Itransmission background noise; 
         S2: introducing a fluid to be detected into the device, outputting a laser beam by the laser tube, respectively obtaining scattered light voltage signal and transmitted light voltage signal obtained by the scatter detector and the transmission detector, converting to obtain a scattered light intensity [/]Iscatter obtained by the scatter detector, a transmission light intensity [/]Itransmission obtained by the scatter detector, and a particle-absorbed light intensity [/]Iabsorb;
               S3: outputting a total laser light intensity [/]Itotal light intensity according to the result obtained in S2, wherein the calculation formula of the total laser light intensity is a follows: [/]Itotal light intensity = [/]Iscatter + [/]Itransmission + [/]Iabsorb - [/]Iscattered background noise - [/]Itransmission background noise;
            S4: outputting a fluid transparency T according to the /total light intensity obtained in S3 and the [/]Itransmission, wherein the calculation formula of the fluid transparency T is as follows:
            T  = ([/]Itransmission - [/]Itransmission background noise) / [/]Itotal light intensity x 100%
             in combination with the rest of the limitations of claims 1 and 9.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
January 15, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877